DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below in order to fix a typo in the submission of 05/25/2021. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul Keller on 06/08/2021.

The application has been amended as follows: 
8. (Previously Presented) An integrated circuit (IC) comprising: 
a semiconductor substrate including a logic region and a memory region; 
a memory device on the memory region, wherein the memory device includes a gate electrode directly over a gate dielectric; 
a dummy gate structure between the logic region and the memory region and having a dummy gate electrode layer directly over a dummy gate dielectric layer; and 
a tapered sidewall structure on a side of the dummy gate structure that faces the logic region, wherein the tapered sidewall structure is either adjacent to or contiguous with the dummy gate electrode layer; 
wherein the dummy gate electrode has a composition of the gate electrode; 
the dummy gate dielectric has a composition of the gate dielectric; 

the area between the isolation structure and the tapered sidewall structure from which the dummy gate dielectric layer is absent is filled with a dielectric having a different composition or structure from the dummy gate dielectric layer.

Reasons for Allowance
Claims 1-9, 21-27, and 32-35 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the cited references teach or suggest, either alone or in combination, at least “wherein the tapered sidewall structure is directly and entirely over the shallow trench isolation structure,” as recited in claims 1 and 5, and “one or more layers of the dummy gate dielectric layer are cut off short from extending fully beneath the tapered sidewall structure to create an area between the isolation structure and the tapered sidewall structure from which the dummy gate dielectric layer is absent; and the area between the isolation structure and the tapered sidewall structure from which the dummy gate dielectric layer is absent is filled with a dielectric having a different composition or structure from the dummy gate dielectric layer” as recited in claim 8.
Tseng et al. (US 20160307909 A1, hereinafter Tseng), the closest reference, teaches an integrated circuit (IC) (FIG. 14) comprising: a semiconductor substrate (substrate 102) including a logic area (periphery region 102b) and a memory area; (area of memory region 102a comprising select gate 112 and control gate 114) a memory device (at least select gate 112 and control gate 114) on the memory area, wherein the memory device includes a gate electrode (gate 114) directly over a gate dielectric; (high-k dielectric 126, see FIG. 14) a dummy gate structure (at least control gate 150 and select gate 148 of dummy region 102c) between the logic region and the memory region and having a dummy gate electrode layer (control gate 150) directly over a dummy gate dielectric layer; (high-k dielectric 126, See FIG. 14) and a tapered sidewall structure (sloped sidewall of gate 148 and SiN hardmask 152) on a side of the dummy gate structure that faces the logic area, wherein the tapered sidewall structure is adjacent to the dummy gate electrode layer;… and is either adjacent to or contiguous with the dummy gate electrode layer;  (See FIG. 14, where the mask 152 and gate 148 is adjacent with the gate 150) wherein the dummy gate electrode has a composition corresponding to the gate electrode; (Paragraph [0050]: “over the polysilicon gates (SG 112, CG 114, electrically inactive SG 148 and electrically inactive CG 150)…”) the dummy gate dielectric has a composition corresponding to the cate dielectric; the tapered sidewall structure is formed of a conductive material; (See FIG. 14, where the SG 148 is made of polysilicon) and the tapered sidewall structure is separated from the dummy gate electrode layer by a native oxide (charge trapping layer 116) formed on the dummy gate electrode layer. (See FIG. 14) 
However, Tseng does not explicitly teach the tapered sidewall structure is directly and entirely over the shallow trench isolation structure or the cutoff gate dielectric as recited in claims 1, 5, and 8.
Additionally, while Chuang et al. (US 20160181268 A1, hereinafter Chuang), teaches wherein the tapered sidewall structure (poly-si structure 116 and sidewall 213) is directly over the shallow trench isolation structure, (STI 114a and 114b) and is spaced above the shallow trench isolation structure. (See FIG. 2, where the STI is spaced from the sidewall structure via the ILD material 122), Chuang does not explicitly teach the sidewall structure being entirely over the STI or the cutoff gate dielectric as recited in claims 1, 5, and 8.  No other reference has been found that remedies these deficiencies.
Therefore, claims 1, 5, and 8 are allowed, and claims 2-4, 6-7, 9, 21-27, and 32-35 are allowed for at least their dependencies.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249.  The examiner can normally be reached on M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.